Gillie v. State



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-02-439-CR





JAMES GRADY GILLIE	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

James Grady Gillie appeals his conviction for indecency with a child.  In his sole point on appeal, appellant complains that the trial court erroneously excluded evidence that the child victim’s father had previously made unfounded allegations that two of his other children had been sexually abused at a Colorado daycare center.  Appellant sought to introduce this evidence to show that the victim’s allegations in this case had been fabricated at the behest of her father, whose motive was financial.  

The Colorado daycare owner would merely have testified, however, that the “family” of the victims had made the allegations of abuse; she did not specify whether they were made by the father, the mother, or the children themselves.  Further, the daycare owner said she did not know why the allegations were made.  Accordingly, the trial court did not abuse its discretion by excluding the evidence as more prejudicial than probative.  
Tex. R. Evid.
 403; 
see also Willover v. State,
 70 S.W.3d 841, 845 (Tex. Crim. App. 2002).  We overrule appellant’s point and affirm the trial court’s judgment.



PER CURIAM

PANEL F:	CAYCE, C.J.; LIVINGSTON, J.; and SAM J. DAY, J. (Retired, Sitting by Assignment).



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: November 20, 2003

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.